Title: To George Washington from Beverley Robinson, 23 July 1756
From: Robinson, Beverley
To: Washington, George



Dr Sir
Albany [N.Y.] 23d July 1756

Your favour of the 11th June I Received at this place the 14th Inst. for wh. I am Very much Obliged to you, and am quite Ashamed I have never answered your first, but as I have had Very Little to say worth Communicating to you hope you will Excuse me.
Your Lettr Inclosed to me I immediately Return to New York under Cover where I make no doubt it got safe, and Likewise forwarded the one for our friend Chew. I am Extreemly Affected with the Bad Accots you give me of the Situation of poor Virginia as I still Retain the greatest good Wishes for that Collony, and hope the Expeditions this Way may Divert the Enemy from investing your frontiers till the America Regiment can be Raised which I beleive is principally intend for your protection.

I have been in this Town about a month and [when] I shall Return is quite uncertain our Governor having placed me here to forward the provisions & every thing Else Supplyed by this province for the Crown point Expedition but as there are three of us appointed for that Service I hope to be Relieved soon by one of them.
The provinces all together has Raised about 6000 men now Effective Commanded by Genl Winslow, the main Body of them are now as far as fort Edward (the upermost fort on Hudsons River) with all their Train &c. &c., The present plan of Opperations for the Campaign is that Winslow with the provintials shall make the first Attack on Crown point by themselves the Regular Army is only to March after them and take possession of the ground as they leave it to be Near at hand to Support them in Case of an Accident. this plan I beleive was agreed too only to please the New England men for which I am afraid they will Severely feel the Rod of Correction, for it seem to me they are going on headlong to Distruction but they must try and are above having either Regulars or Indians with them, agreeable to this plan Collo. Burton with the 48th Regt Marched after them—Otways &c. the Highlanders will follow as soon as their Camp Equipage Arrives wh. is Expected every day, Genl Abercromby & Colo. Webb ⟨a⟩re now in this place, and if I may presume to give my Opinion of such great men must say that I think them Very Clever worthy men perticularly the Latter, who I believe will go Very soon with the 44th Regt to Oswego to Secure that place where every thing is in the greatest Disorder & Confusion, and the place thretned every day with an Attack from the Enemy. Collo. Bradstreet who has the Management of The Battoes & Transportation of Provisions to Oswego in his Return from thence about the 10th Instant was Attacked by about 5 or 600 french & Indians, against whom he Bravely Defended himself Killed 80 or 90 of them by the Scalps & Guns &c. his people broug⟨ht⟩ of & put the whole to the Rout. We had 24 Wounded & 40 or 50 Killed and missing some of wh. has since got to Oswego.
Capt. Rogers who Commands a Company of Rangers two days ago brought in 6 prisoners & 4 Scalps wh. he took on Lake Champlain and Distroyed two Large Battoes Loaded with provisions

going to Crown point. we have people frequently Scalped & taken in this Neighbourhood.
Majr Dobbs is Posted at the German Flatts in the Way to Oswego where I beleive he is like to Continue & has Little prospect of Joyning the Regulars this Camphain, Lieut. Godfry Rowe has agreed for a Lieuty in the 44th Regt.
Please to give my Complts to Capt. Merser and Lett him Know his Uncle is Very well. I have Received his Lettr & will write him as soon as I have any thing New as you will be Kind Enough to Communicate to him the News above. I shall be Exstreemly Glad of the Continuance of your Correspondence and Am Dr Sr Yr Afft. friend

Bev: Robinson

 
Lord Loudon is Expected every hour.

